CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 28, 2014, relating to the financial statements and financial highlights which appears in the December 31, 2014 Annual Report to the Board of Directors and Shareholders of The Merger Fund VL, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights", “Experts”, and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Milwaukee, Wisconsin April 18, 2014
